


EXHIBIT 10.20






AMENDMENT NO. 1 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this "Amendment") is made and entered
into as of December 3, 2015, by and among ACP Re Ltd., a Bermuda exempted
company ("ACP"), Tower Group International, Ltd., a Bermuda insurance holding
company ("Tower"; together with ACP, the "Borrower"), AmTrust International
Insurance, Ltd., a Bermuda limited company ("AII"), and National General Re
Ltd., a Bermuda limited company ("Nat Gen"; together with AII, the "Required
Lenders"). Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in the Credit Agreement (as defined below).


WHEREAS, the Borrower, ACP Re Holdings, LLC, a Delaware limited liability
company, the Lenders from time to time party thereto, and AmTrust Financial
Services, Inc., a Delaware corporation are parties to that certain Credit
Agreement, dated as of September 15, 2014 (the "Credit Agreement"); and


WHEREAS, the parties to this Amendment now mutually desire to amend the Credit
Agreement as set forth herein.


NOW, THEREFORE, in accordance with the provisions of Section 9.02(b) of the
Credit Agreement, the Borrower and the Required Lenders hereby agree to amend
the Credit Agreement as follows:


1.
Amendment and Restatement of Section 2.13(d). Section 2.13(d) of the Credit
Agreement is hereby amended and restated in its entirety as follows:



"(d) All interest hereunder shall accrue on a semi-annual basis and shall be
computed using a 30/360 day count convention. For the avoidance of doubt, each
accrual period shall be the six-month period preceding the applicable Interest
Payment Date."


2.
Consent to Amendment; Ratification. The parties to this Amendment hereby consent
to this Amendment. The Credit Agreement, as amended hereby, is hereby ratified,
reaffirmed, reasserted, restated and confirmed in all respects and shall
continue in full force and effect in accordance with its terms. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of any of the parties to the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.



3.
Counterparts. This Amendment may be executed simultaneously in two or more
separate counterparts, any one of which need not contain the signatures of more
than one party, but each of which will be an original and all of which together
shall constitute one and the same agreement binding on all the parties hereto.



4.
Governing Law. All questions concerning the construction, validity and
interpretation of this Amendment and the exhibits and schedules hereto shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any choice of law or other conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York.



5.
Entire Agreement. This Amendment, those documents expressly referred to herein
and other documents dated as of even date herewith embody the complete agreement
and




--------------------------------------------------------------------------------




understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.


6.
Descriptive Headings; Interpretation. The descriptive headings of this Amendment
are inserted for convenience only and do not constitute a substantive part of
this Amendment. Whenever required by the context, any pronoun used in this
Amendment shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa. The use of the word "including" in this Amendment shall be by way of
example rather than by limitation. Reference to any agreement, document or
instrument means such agreement, document or instrument as amended or otherwise
modified from time to time in accordance with the terms thereof, and if
applicable hereof. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Amendment. Wherever a conflict exists between
this Amendment and any other agreement, this Amendment shall control but solely
to the extent of such conflict.





* * * * *




























































2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Credit Agreement as of the date first written above.


ACP RE LTD.
 
 
 
By:
 
/s/ Barry Karfunkel
Name:
 
Barry Karfunkel
Its:
 
President
 
 
 
TOWER GROUP INTERNATIONAL, LTD.
 
 
 
By:
 
/s/ William Hitselberger
Name:
 
William Hitselberger
Its:
 
President & Treasurer
 
 
 
AMTRUST INTERNATIONAL INSURANCE, LTD.
 
 
 
By:
 
/s/ Stephen Ungar
Name:
 
Stephen Ungar
Its:
 
Secretary
 
 
 
NATIONAL GENERAL RE LTD
 
 
 
By:
 
/s/ Jeffrey Weissmann
Name:
 
Jeffrey Weissmann
Its:
 
Vice President



















[Signature Page to Amendment No. 1 to Credit Agreement]





